          Case 1:21-cr-00048-LY Document 372 Filed 04/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

United States of America               §
                                       §
vs.                                    §      Case No: AU:21-CR-00048(5)-LY
                                       §
(5) Bobby Hale                         §


     WITNESS LIST for ARRAIGNMENT / DETENTION HEARING BY VIDEO held on
                               April 27, 2021

BY United States of America             BY (5) Bobby Hale
1. Hunter Pelt - DEA                    1.
2.                                      2.
3.                                      3.
4.                                      4.
5.                                      5.
6.                                      6.
7.                                      7.
8.                                      8.
9.                                      9.
10.                                     10.
11.                                     11.
12.                                     12.
13.                                     13.
14.                                     14.
15.                                     15.
16.                                     16.
17.                                     17.
18.                                     18.
